03/09/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0289



                            No. DA 19-0289

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES MICHAEL WEBB, JR.,

           Defendant and Appellant.


                                ORDER

      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 18, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     March 9 2020